Citation Nr: 0022502	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 1999 rating decision, the RO granted entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), and the Board finds that that issue is no longer 
within its purview.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (a notice of disagreement ceases to be valid 
if the benefit sought on appeal is granted by the RO).

It is noted that service connection for the hypertension was 
previously denied by the RO in a September 1982 rating 
decision.  The appellant did not appeal this determination.  
Subsequently, he submitted a claim of entitlement to service 
connection for coronary artery disease secondary to PTSD.  
The veteran's claim for service connection for coronary 
artery disease under 38 C.F.R. § 3.310(a) (1999) is a new 
claim.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) (a 
claim based on a new diagnosis gives rise to a new claim).  
The Board will now consider only the veteran's entitlement to 
secondary service connection, pursuant to 38 C.F.R. § 
3.310(a).


FINDING OF FACT

There is no competent evidence of a nexus between coronary 
artery disease and any disease or injury in service, 
including PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records are negative for complaints, treatment, or 
findings referable to coronary artery disease or any other 
heart disorder.  The separation examination showed normal 
heart and vascular evaluations.  

In a statement dated in January 1982, a private physician 
reported that he had treated the veteran for conditions not 
currently at issue.

Reports of VA examinations and VA and private outpatient 
treatment dated from May 1981 to August 1982 contain no 
findings referable to coronary artery disease or PTSD.  A 
cardiovascular evaluation conducted during a VA general 
medical examination in August 1982, reportedly showed no 
abnormalities.  

Medical records dated from June 1991 to June 1992 from Saint 
Elizabeth Hospital show that the veteran underwent a number 
of studies including peripheral arterial Doppler study, 
peripheral arterial segmental pressure study, arterial duplex 
imaging study, and aortogram abdominal with runoff.  An 
aortogram performed in October 1991, was interpreted as 
showing focal atherosclerotic narrowing of the left common 
iliac artery, in the range of 50 percent.

Medical records dated from August to September 1997 from 
Saint Elizabeth Hospital show that the veteran was seen and 
treated for chest discomfort and unstable angina.  He 
underwent cardiac catheterization in August 1997 that 
revealed some diffuse atherosclerosis of the coronary 
arteries.  Coronary atherosclerotic heart disease and 
peripherovascular disease continued to cause problems.  

In a December 1997 statement, C.Y., M.D., reported that the 
veteran underwent a quadruple bypass in August 1997.  He 
presented with symptoms of insomnia, decreased appetite, loss 
of interest in his usual hobby and job activity.  It was 
noted that the veteran reported symptoms of the blues since 
his cardiac surgery.  

In a February 1998 disability application reported completed 
by Dr. Y, the diagnoses included coronary artery disease.

The veteran was accorded a VA general examination in August 
1998.  At that time, he was diagnosed with hypertension.  It 
was noted that the veteran was taking prescribed medication 
for this condition.  

In a May 1998 statement, Dr. Y., reported that the veteran 
had multiple medical problems including heart disease with 
by-pass surgery, peripheral vascular disease with 
claudication, hypertension, and depression with panic 
attacks.  

The veteran has been service-connected for PTSD since June 
1998.

In a statement dated in June 1998, R.W., L.P.C., reported 
that she treated the veteran in December 1997 for PTSD.  She 
reported that the precipitating factors to his PTSD appeared 
to have been his heart problems along with his family history 
of his brother and father's death as a result of heart 
problems.   

In VA Form 21-4192 dated in August 1998, completed by 
Goodyear Chemical Plant the following diagnoses were reported 
coronary artery disease status post by-pass; peripheral 
vascular disease, hypertension, and hypercholesterolemia.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
his claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation that a disorder is service-connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  The veteran has not indicated the existence of 
any evidence that, if obtained, would make his claim well 
grounded. VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a service-connected disability aggravates but is 
not the proximate cause of a non-service-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the non-service-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).  

Analysis

It is the veteran's primary argument that his coronary artery 
disease was incurred as a secondary effect of the service-
connected PTSD.

The evidence shows the veteran is currently diagnosed with 
coronary artery disease, thus satisfying the first prong of 
the test for the submittal of a well-grounded claim.

The veteran has provided lay evidence that his coronary 
artery disease is related to his service connected PTSD.  As 
a lay person the veteran is competent to provide evidence of 
an observable disorder, but he is not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.

The veteran's treating physician reported that it appeared 
that the veteran's heart problems along with his family 
history of death due to heart problems were precipitating 
factors of his PTSD.  This evidence does not suggest that the 
current heart disability is secondary to the service-
connected PTSD.  Wade v. West, 11 Vet. App. 302 (1998).  In 
order to grant service connection on a secondary basis, the 
service-connected disability must be the causative factor of 
the aggravation or incurrence of the non-service connected 
disability.  Service connection is not available on a 
secondary basis where a non-service connected disability is 
the causative factor in the incurrence or aggravation of a 
service-connected disability.  Johnston v. Brown, 10 Vet. 
App. 80, 86 (1997); 38 C.F.R. § 3.310(a).

Because no competent medical evidence has been presented to 
support the veteran's assertions that his coronary artery 
disease is secondary to the service-connected PTSD, service 
connection on a secondary basis is not in order.  38 C.F.R. § 
3.310; see also Allen, 7 Vet. App. at 439.  The veteran has 
also failed to submit any evidence otherwise linking coronary 
artery disease to a disease or injury in service.

The claim of entitlement to service connection for coronary 
artery disease is not well grounded because the medical 
evidence does not show that the veteran's coronary artery 
disease is related to service, including the service-
connected PTSD.


ORDER

Service connection for coronary artery disease secondary to 
PTSD.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

